This appeal is from a judgment rendered in the county court at law of Harris county against the appellant on a merchandise account. The only question of importance presented in this appeal is the admissibility of a letter apparently written by the appellant, signed with a typewriter. The letter upon its face assumed the payment of the debt, and was the basis of the action. No plea denying its execution under oath was filed, as required by statute. When offered in evidence upon the trial, the appellant objected, on the ground that the signature to the letter had not been proven. The appellee undertook to prove that by circumstances, and we think the evidence offered was sufficient. The judgment will be affirmed.